Citation Nr: 1219647	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  11-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to the award of Concurrent Retirement and Disability Payments (CRDP) before December 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active duty service from February 1944 to April 1946, from September 1950 to August 1951, and from July 1952 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran waived VA benefit payments and did not waive military retirement payments before December 1, 2008.


CONCLUSION OF LAW

The criteria for an earlier effective date for CRDP before December 1, 2008 have not been met.  10 U.S.C.A. §§ 1414 (West 2002 & Supp. 2010); M21-1MR, Part III, Subpart v, 5.A.6.










REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and to assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159.

When the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify nor duty to assist of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  

Earlier Effective Date - CRDP

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  38 U.S.C.A. § 5304 and 38 U.S.C.A. § 5305.  Legislation, however, has been enacted to allow certain veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensation.  

The National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004.  CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation.  Retirees must be rated 50 percent or more disabled by VA.  Retirees are not required to apply for this benefit; enrollment is automatic.  






After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation with some limitations.  10 U.S.C.A. §§ 1414 (West 2002 & Supp. 2010); M21-1MR, Part III, Subpart v, 5.A.6.

Entitlement to any benefit under CRDP is contingent on waiving military retirement pay to receive VA compensation.  If no retirement pay has been waived, there is no lost retirement benefit to be restored through the provisions of CRDP.  M21-1MR, Part III, Subpart v, 5.A.6.b.  

In this case, the Veteran was granted service connection effective February 1970.  At that time, the Veteran chose not to waive his military retirement pay.  The record does not include any evidence that the Veteran chose to waive his retirement pay at any time between February 1970 and his November 2008 claim.  If no retirement pay has been waived, there is no lost retirement benefit to be restored through the provisions of CRDP.  Therefore, an effective date prior to December 1, 2008 is not warranted and the appeal is denied.  


ORDER

Entitlement to the award of CRDP prior to December 1, 2008 is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


